Citation Nr: 0027487	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  96-40 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for a 
right elbow disability (major).

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a bilateral foot disability, hallux valgus 
with bunions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young






INTRODUCTION

The veteran served on active duty from November 4, 1974 to 
November 30, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The RO, in pertinent part, granted entitlement to service 
connection for a right elbow disability, prostate 
hypertrophy, and a bilateral foot disability with zero 
percent disability evaluations effective December 1, 1994.  
The RO denied entitlement to service connection for a left 
elbow disorder.

In May 1999 the Board denied entitlement to service 
connection for a left elbow disorder, granted entitlement to 
staged ratings of 20 percent and 10 percent respectively for 
prostatic hypertrophy, and remanded the claims of entitlement 
to initial compensable evaluations for right elbow and 
bilateral foot disabilities to the RO further development and 
adjudicative actions.

In February 2000 the RO affirmed the initial noncompensable 
evaluation for the right elbow disability, and granted an 
initial compensable evaluation of 10 percent for the 
bilateral foot disability, hallux valgus with bunions 
effective from December 1, 1994.

The case has been returned to the Board for further appellate 
consideration.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for the bilateral foot disability, hallux 
valgus with bunions is addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The probative evidence shows that between December 1, 
1994 and January 2, 2000, the veteran's right elbow 
demonstrated full range of motion without additional 
functional loss due to pain or other pathology. 

2.  The probative evidence shows that on and after January 3, 
2000, the manifestations of the veteran's right elbow 
disability were reflective of functional loss due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
right elbow disability from December 1, 1994 to January 2, 
2000 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5019 (1999).

2.  The criteria for an initial (compensable) evaluation of 
10 percent for a right elbow disability on and after January 
3, 2000 have been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records in May 1979 show that the veteran had 
a possible trauma to his right elbow at a rifle range.  X-
rays of the right elbow revealed no obvious fractures or 
other bony abnormalities.  In September 1985 the veteran 
sought clinical treatment for right elbow pain for the 
previous two weeks.  It was noted that the pain was 
associated with blunt trauma.  The pain was provoked when the 
veteran swung a racquet.  The pain was sharp in nature, was 
felt only with movement, and radiated into the antecubital 
region.  

On examination there was slight tenderness of the right 
elbow.  There was no swelling or effusion, and there was full 
range of motion.  The diagnosis was lateral epicondylitis.

A follow-up visit to the clinic in October 1985 revealed the 
veteran had no relief of pain in his right elbow.  On 
examination, there was full range of motion of the right 
elbow without pain.  He complained of pain on active range of 
motion, flexion and extension.  He also complained of pain 
with pronation and supination of the forearm.  It was noted 
that he was a weight lifter.  However, he had normal strength 
and no ligamentous laxity.  No abnormalities were noted.  The 
diagnosis was bursitis/tendonitis of the right elbow.

The veteran submitted a claim of entitlement to service 
connection for multiple disorders in December 1994.

Post service VA general medical examination in December 1994 
revealed the veteran sustained an injury to his right elbow 
in an automobile accident in 1992.  He  reported he had 
experienced pain in the right medial elbow since the 1992 car 
accident.  On examination there was mild tenderness over the 
medial elbow area.  No right elbow edema or erythema was 
noted.  He was able to fully flex the elbow to 145 degrees 
and fully extend the elbow to 0 degrees without pain.  He was 
able to fully pronate the right forearm to 80 degrees and 
fully supinate the right forearm to 85 degrees without pain.  
The  examination diagnosis shows the examiner recorded that 
degenerative arthritis was believed to be the cause of the 
veteran's recurrent right elbow area pain.  X-rays of the 
right elbow showed an olecranon spur.  There was no joint 
effusion.  There was no soft tissue or articular abnormality.  

An October 1996 VA special orthopedic examination of the 
veteran shows the veteran complained of bilateral elbow pain.  
Right elbow flexion was to 110 degrees and extension was to 
zero degrees.  The examiner pertinently diagnosed right elbow 
pain with full range of motion



X-rays of the right elbow taken in December 1999 showed an 
essentially normal elbow, except for a moderate olecranon 
spur.

On VA examination of the right elbow on January 3, 2000 the 
veteran complained of intermittent pain with use.  He 
reported having pain if he pulled something to him, and 
especially when having his arm raised above his head and then 
bringing it down.  He stated that he was a big rig truck 
driver, and he experienced pain when turning the wheel of the 
big rig.  Examination revealed extension was to 0 degrees and 
flexion was to 127 degrees.  There was no pain throughout the 
range of motion.  

Supination was approximately 80 degrees and pronation was 70 
degrees.  There was pain at about 70 to 80 degrees at the 
extreme range on supination, and negative for any tenderness 
or discomfort on pronation.  Strength of the right upper 
forearm was 5/5.  There was no pain on grip.  There was no 
muscle atrophy noted in the biceps, triceps or 
brachioradialis muscles.  There was tenderness at the lateral 
epicondyle of the right elbow region over the extensor 
tendon.  The diagnosis was right elbow with chronic extensor 
tendon tendinitis, aggravated by driving, i.e., turning the 
steering wheel, circular motions and pulling movements above 
the head.  It was noted that there were no deformities and no 
functional loss of the right elbow.  

The examiner noted further that the veteran was a truck 
driver who had aggravating circumstances with his right elbow 
secondary to the type of movement needed to drive the truck.  
He recommended that the veteran find another type of 
employment that did not aggravate such motion and movement of 
the elbow, so that he did not have the chronic intermittent 
pain and discomfort.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  



The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

DC 5019 addresses bursitis and authorizes a disability rating 
based on limitation of motion of the part affected, as for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019 (1999).  

Degenerative (traumatic) arthritis is addressed in diagnostic 
code 5003 (5010).  It states that degenerative (traumatic) 
arthritis established by X-ray findings is to be rated based 
on limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1999).  When limitation of the 
part affected is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, Diagnostic Code 5003 
authorizes a 10 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating when such involvement 
includes occasional incapacitating exacerbations.  Id.

The average normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (1999).

Under Diagnostic Code 5206, for either the major or minor 
arm, when flexion of the forearm is limited to 110 degrees, a 
zero percent (noncompensable) rating is assigned.  A 10 
percent rating is warranted if flexion is limited to 100 
degrees.  A 20 percent rating requires limitation of forearm 
flexion to 90 degrees, if either the major or minor extremity 
is involved.  When flexion is limited to 70 degrees, a 30 
percent rating is assigned for the major arm, and a 20 
percent rating for the minor arm.  Flexion limited to 55 
degrees warrants a 40 percent rating for the major arm, and a 
30 percent rating for the minor arm.  When flexion is limited 
to 45 degrees, a 50 percent rating is warranted for the major 
arm, and a 40 percent rating for the minor arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5206 (1999).

Under Diagnostic Code 5207, for either the major or minor 
arm, limitation of extension of the forearm from 45 to 60 
degrees warrants a 10 percent rating.  If extension is 
limited to 75 degrees, a 20 percent rating is appropriate if 
either upper extremity is involved.  When extension is 
limited to 90 degrees, a 30 percent rating is assigned for 
the major arm, and a 20 percent rating for the minor arm.  
Extension limited to 100 degrees warrants a 40 percent rating 
for the major arm, and a 30 percent rating for the minor arm.  
When extension is limited to 110 degrees, a 50 percent rating 
is warranted for the major arm, and a 40 percent rating for 
the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5207 
(1999).

A 20 percent evaluation is warranted where flexion of the 
forearm is limited to 100 degrees and extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (1999).

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius.  A flail elbow joint warrants a 60 percent 
evaluation when the major upper extremity is involved.  38 
C.F.R. 4.71a, Diagnostic Code 5209 (1999).

Under Diagnostic Code 5213, a 10 percent evaluation is 
warranted when supination is limited to 30 degrees or less 
for either the major or minor hand.  

A 20 percent rating is warranted when the major hand is fixed 
near the middle of the arc or there is moderate pronation; or 
motion is lost beyond the last quarter of the arc, the hand 
does not approach full pronation.  A 30 percent evaluation is 
warranted when the major hand is fixed in full pronation, or 
when pronation is lost beyond the middle of the arc.  A 40 
percent evaluation is warranted when the major hand is fixed 
in supination or hyperpronation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra, at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim for an 
initial compensable evaluation for his right elbow disability 
is found to be well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim, which is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his right 
elbow disability (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's right elbow 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories.

In this case, the RO assigned a noncompensable evaluation for 
the veteran's right elbow disability, by analogy, under 38 
C.F.R. § 4.71a, Diagnostic Code 5019, which addresses 
bursitis and authorizes a disability rating based on 
limitation of motion of the affected part, as for 
degenerative arthritis.  The Board finds this diagnostic code 
to be inappropriate for evaluating the veteran's service-
connected right elbow disability.  X-rays of the veteran's 
right elbow taken in 1979, 1994 and 1999 shows that arthritis 
was not diagnosed, and in any event, such disorder has not 
been conceded as part and parcel of the veteran's service-
connected right elbow disability.  Accordingly, a compensable 
evaluation is not for consideration under this code.

Moreover, limited motion of the right elbow is addressed 
under Diagnostic Codes 5205 to 5208 and 5213.  The evidence, 
however, does not support assignment of a compensable 
evaluation under any of these codes as ankylosis of the elbow 
is not shown and limitation of flexion and extension are not 
shown to a compensable degree.  

Furthermore, the most recent VA examination report shows 
supination of the forearm to be greater than 30 degrees and 
pronation 70 degrees, which does not warrant a compensable 
evaluation.  Thus, an increased evaluation cannot be 
substantiated under the diagnostic codes for arthritis or 
limitation of motion.

In addition, there is no evidence of elbow joint fracture to 
warrant a compensable evaluation under Diagnostic Code 5209.

There is yet another avenue of approach in considering the 
veteran's claim for an initial compensable evaluation for his 
right elbow disability.  The Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 
supra at 206.  In this instance, the Board notes that when 
initially examined by VA in December 1994 the veteran 
complained of having experienced chronic right elbow pain 
over the medial elbow area since a 1992 car accident.  
Tenderness over the medial elbow area was ascertained on  
examination, though there was no pain on execution of 
musculoskeletal movements.  The veteran again complained of 
chronic right elbow pain which was diagnosed when he was 
subsequently examined by VA in October 1996.  

A VA examiner on January 3, 2000 noted that the veteran 
experienced chronic intermittent pain and discomfort of the 
right elbow secondary to the type of movement needed to drive 
the truck in his employment as a truck driver.  Based upon 
the foregoing clinical history and examination findings on 
all VA examinations post service, the Board has considered 
assigning an initial compensable evaluation.

The veteran stated that he has intermittent pain with the use 
of his right elbow, usually in a pulling mechanism.  He also 
stated that he has pain if his arm is raised above his head 
and then he brings it down, and when he is turning the wheel 
on his big rig.  

The veteran's account of symptoms associated with his right 
elbow disability are within the competence of a lay person to 
report, see King, supra, and are consistent with the VA 
examination report of the veteran experiencing pain at about 
70 to 80 degrees at the extreme range on supination.  In 
addition, the examiner noted that there was tenderness in the 
area of the lateral epicondyle of the right elbow over the 
extensor tendon.  In view of the documented presence of 
functional limitation due to pain, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40, and 4.45 provide a basis for 
a compensable evaluation of 10 percent for the veteran's 
right elbow disability.

In view of the continuous post service medical history of 
chronic right elbow pain as reported on post service VA 
medical examinations; however taking into consideration the 
fact that functional loss or disablement due to pain 
supported by adequate pathology, Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991) was not shown prior to January 3, 2000, 
the date functional limitation was found on VA examination, 
the Board finds that the 10 percent evaluation should be 
assigned no earlier than the date of the subject VA 
examination.  See DeLuca, supra.

The Board notes that prior to the January 3, 2000 VA 
examination, the medical evidence of record did not 
substantiate a compensable evaluation for a right elbow 
disability.  In this regard, the veteran demonstrated no 
limitation of motion or pain on musculoskeletal movements.  
Hatlestad, supra.

The Board further notes that this case involves an appeal as 
to the initial rating of a right elbow disability rather than 
an increased rating claim where entitlement to compensation 
had previously been established.  Fenderson, supra.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  In the case at hand, as a 
compensable evaluation is warranted, the Board finds that a 
staged rating is appropriate, and in view of the above 
discussion, has in effect assigned a staged rating of 10 
percent effective the date of the VA examination, January 3, 
2000.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1); however, the 
RO did not grant the veteran an increased evaluation on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

The VA examiner noted the adverse effects of the veteran's 
service-connected right elbow disability on his ability to 
perform his employment as a truck driver.  Nonetheless, while 
the right elbow disability may constitute an aggravating 
factor in the veteran's ability to drive a truck, he is still 
employed in that capacity, and has not been reported to miss 
any significant amount of time from such employment.  

No hospitalization whatsoever for treatment of the right 
elbow disability has been shown by the evidence of record.  
The Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right elbow disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to an initial compensable evaluation for a right 
elbow disability from December 1, 1994 through January 2, 
2000 is denied.

Entitlement to an increased (compensable) evaluation of 10 
percent for a right elbow disability, effective on and after 
January 3, 2000 is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated previously, the Board remanded, in pertinent 
part, the issue of entitlement to an initial compensable 
evaluation for a bilateral foot disability for further 
development.  

In particular, the Board remanded for a VA examination by an 
orthopedic specialist with the following explicit 
instructions, in pertinent part:  

The RO should arrange for a VA 
examination by an orthopedic specialist 
to determine the nature and extent of 
severity of the veteran's bilateral foot 
disorders.  All indicated testing, 
including x-rays and ranges of motion 
reported in degrees, should be conducted.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including pain on use, 
and comment on the extent of the 
functional limitations caused by the 
service-connected bilateral foot 
disorder.  Regarding any flare-ups or 
periods of increased disability described 
by the veteran, the examiner should 
elicit information regarding the 
frequency, duration, precipitating cause 
and source of relief.  

On examination, conducted in January 2000 pursuant to the May 
1999 Board remand, the examiner failed adequately address the 
issues specified in the remand instructions, as listed above. 

The examination report, among other things, did not 
specifically report ranges of motion of the veteran's feet in 
degrees.  In addition, there were no comments on the 
veteran's functional limitations due to pain on use, pursuant 
to DeLuca, supra and 38 C.F.R. §§ 4.40 or 4.45. 

The RO is advised that the Board is obligated by law to 
ensure compliance with its directives, as well as those of 
the Court.  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  



Accordingly, the issue on appeal must be remanded a second 
time in order to ensure that the Board's remand directives 
are complied with.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
have additional records referable to 
treatment of his bilateral foot 
disability, hallux valgus with bunions.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for VA 
orthopedic examination by an orthopedic 
surgeon or other appropriate specialist 
for the purpose of ascertaining the 
current nature and extent of severity of 
the veteran's bilateral foot 
disabilities.  


The claims file, separate copies of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999) and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
feet to include ankles and toes, plantar 
flexion, dorsiflexion, etc., and comment 
on the functional limitations, if any, 
caused by the veteran's bilateral foot 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service-connected 
bilateral foot disabilities involve 
only the joint structure, or do they 
also involve the muscles and nerves?

(b) Do the service-connected 
bilateral foot disabilities cause 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on 
the severity of these manifestations 
on the ability of the veteran to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiner must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disabilities, the presence 
or absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disabilities, 
or the presence or absence of any 
other objective manifestations that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected disabilities, and if such 
overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that 
may be dissociated from the 
impairment caused by the service-
connected bilateral foot 
disabilities.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 10 
percent for bilateral foot disability, 
hallux valgus and bunions with 
documentation of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999), and Fenderson, supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



